Order entered February 22, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-01448-CR

                            CARIS DENELL BRYANT, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F15-23635-J

                                            ORDER
       Before the Court is court reporter Kimberly Xavier’s February 21, 2017 request for an

extension of time to file the reporter’s record. We GRANT the request and ORDER the

reporter’s record filed fourteen days from the date of the order.


                                                       /s/    LANA MYERS
                                                              JUSTICE